Case 1:19-cv-09387-PAE Document 29 Filed 10/16/19 Page 1 of 2

 

 

 

 

 

 

 

 

USDC SDNY
DOCUMENT
ELECTR
UNITED STATES DISTRICT COURT an ONTCALEY FILED
SOUTHERN DISTRICT OF NEW YORK DATE FILED:
WBAT et al.,
Petitioners, 19 Civ. 9387 (PAE)
+\-
ORDER
PACIFICA FOUNDATION,
Respondent.

 

 

PAUL A. ENGELMAYER, District Judge:

The Court has received petitioners’ motion for an emergency conference. Dkt. 18. The
Court has also reviewed the ensuing correspondence, including petitioners’ counsel’s two
subsequent letters on this topic, Dkt. 24 and 26, and respondent’s corresponding replies, Dkt. 25
and 27. In light of the hearing scheduled for October 21, 2019, petitioners’ request is denied and
the TRO entered by this Court yesterday remains in force. The Court will take up the issues
presented in petitioners’ counsel’s letter at the October 21 conference, including the continuing
need for the relief imposed by the TRO.

Contrary to counsel’s characterization, the TRO entered by this Court, Dkt. 16, does not
enjoin members of Pacifica’s Board of Directors from calling meetings when they have a right to
do so under their Bylaws. Rather, until the October 21 conference, they are enjoined from doing
so without following the notice and other procedures set forth in the Bylaws. Similarly,
petitioners’ counsel is not, as he claims, enjoined from communicating with potential witnesses
in this matter. However, because the Pacifica Foundation is a represented party, to the extent
counsel seeks, before the October 21 conference, to contact any employees or board members of

the same, he must do so through Pacifica’s counsel. The Court notes that on October 12, 2019,
Case 1:19-cv-09387-PAE Document 29 Filed 10/16/19 Page 2 of 2

petitioners’ counsel moved to dismiss individual petitioners Alex Steinberg and James Sagurton
from the case with prejudice. Dkt. 15. That motion is granted nunc pro tunc. None of the
remaining three petitioners are described as members of the Pacifica national board.

The parallel briefing schedule set forth in the Court’s Orders at Dkt. 16 and Dkt. 17

remain in effect.

SO ORDERED.

Punk A. Engehrnye

Paul A. Engelmayer : "
United States District Judge

Dated: October 16, 2019
New York, New York
